   Case: 4:20-cv-01678-RLW Doc. #: 34 Filed: 08/19/21 Page: 1 of 3 PageID #: 456




                   PROPOSED IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI


  CYNTHIA EARLY, on behalf of herself and all )            ELECTRONICALLY FILED
  others situated,                            )
                                              )            CIVIL ACTION NO. 4.20-cv-01678
                                              )
                      Plaintiffs,             )
                                              )
                   v.
                                              )
  HENRY THAYER COMPANY, INC.                  )
                                              )
                      Defendant.              )



               ORDER IMPLEMENTING FEDERAL RULE OF EVIDENCE 502(d)

          AND NOW, this ____ day of __________ 2021, upon request of the parties the Court

 hereby ORDERS as follows:

          1.       No Waiver by Disclosure. This Order is entered pursuant to Rule 502(d) of the

 Federal Rules of Evidence. Subject to the provisions of this Order, if a party (the “Producing

 Party”) discloses information in connection with the pending litigation, that the Producing Party

 thereafter claims to be protected by the attorney-client privilege and/or trial preparation material

 protection (“Protected Information”), the disclosure of that Protected Information will not

 constitute or be deemed a waiver or forfeiture-in this or any other federal, state, arbitration, or

 any other proceeding-of any claim of privilege or protection as trial preparation material that the

 Producing Party would otherwise be entitled to assert with respect to the Protected Information

 and its subject matter.


          2.       Notification Requirements; Best Efforts of Receiving Party. A Producing

 Party must promptly notify the party receiving the Protected Information (the “Receiving



DB1/ 123307195.1
  Case: 4:20-cv-01678-RLW Doc. #: 34 Filed: 08/19/21 Page: 2 of 3 PageID #: 457




 Party”), in writing that it has disclosed the Protected Information without intending a waiver by

 the disclosure. The notification by the Producing Party shall include as specific an explanation as

 possible why the Protected Information is covered by the attorney-client privilege and/or

 constitutes trial preparation material. Upon such notification, the Receiving Party must-unless it

 contests the claim of attorney-client privilege or protection as trial preparation material in

 accordance with paragraph (3)-promptly (a) notify the Producing Party that it will make best

 efforts to identify and return, sequester or destroy (or in the case of electronically stored

 information, delete) the Protected Information and any reasonably accessible copies it has and

 (b) provide a certification that it will cease further review, dissemination and use of the Protected

 Information. [For purposes of this Order, Protected Information that has been stored on a source

 of electronically stored information that is not reasonably accessible, such as backup storage

 media, is sequestered. If such data is retrieved, the Receiving Party must promptly take steps to

 delete or sequester the restored Protected Information.]
          3.       Contesting Claims of Privilege or Protection as Trial Preparation Material. If

 the Receiving Party contests the claim of attorney-client privilege or protection as trial

 preparation material, the Receiving Party must-within 30 days of receipt of the notification

 referenced in Paragraph (2)-move the Court for an Order finding that the material referenced in

 the notification does not constitute Protected Information. This Motion must be filed (with Court

 approval) under seal and cannot assert the fact or circumstance of the disclosure as a ground for

 determining that the material does not constitute Protected Information. Pending resolution of the

 Motion, the Receiving Party must not use the challenged information in any way or disclose it to

 any person other than as required by law to be served with a copy of the sealed Motion.




DB1/ 123307195.1                                   2
  Case: 4:20-cv-01678-RLW Doc. #: 34 Filed: 08/19/21 Page: 3 of 3 PageID #: 458




          4.       Stipulated Time Periods. The parties may stipulate to extend the time periods set

 forth in subparagraphs (2) and (3).

          5.       Burden of Proving Privilege or Protection as Trial Preparation Material. The

 Disclosing Party retains the burden-upon challenge pursuant to Paragraph (3)-of establishing the

 privileged or protected nature of the Protected Information.

          6.       In Camera Review. Nothing in this Order limits the right of any party to petition

 the Court for an in camera review of the Protected Information.

          7.       Voluntary and Subject Matter Waiver. This Order does not preclude a party

 from voluntarily waiving the attorney-client privilege or trial preparation material protection.

 The provisions of Federal Rule of Evidence 502(a) apply when the Disclosing Party uses or

 indicates that it may use information produced under this Order to support a claim or defense.

          8.       Rule 502(b)(2). The failure to take reasonable steps to prevent the disclosure shall

 not give rise to a waiver of the privilege.

          9.       Other Clawback and Confidentiality Obligations. This Order does not affect or

 rescind any Clawback Agreement or Order governing protection of confidential information to

 which the parties have otherwise agreed.

          10.      Severability. The invalidity or unenforceability of any provisions of this Order

 shall not affect the validity or enforceability of any other provision of this Order, which shall

 remain in full force and effect.

                                                                 ______________________
                                                                 Ronnie L. White
                                                                 United States District Judge




DB1/ 123307195.1                                    3
